341 F.2d 988
Jake SHERMAN and Jennie Sherman, copartners, trading underthe firm name of Livernois Auto Parts, Plaintiffs-Appellants,v.GOERLICH'S INC., an Ohio corporation, and Irving Grand, anindividual doingbusiness as Grand Sales Company,jointly, severally and individually,Defendants-Appellees.
No. 15814.
United States Court of Appeals Sixth Circuit.
Feb. 9, 1965.

William E. Speer, Detroit, Mich., for appellants.
Carolyn J. McNeill, Toledo, Ohio (Fred A. Smith, Cobourn, Yager, Smith & Falvey, Toledo, Ohio, on the brief), for appellees.
Before EDWARDS, Circuit Judge, WEINMAN, District Judge, and McALLISTER, Senior Circuit Judge.
PER CURIAM.


1
This is a suit for treble damages claiming violations by defendants of the Sherman Anti-Trust Act, Title 15 U.S.C. 1 and 2. Defendant relied upon Title 15 U.S.C. 15b establishing a four-year period of limitation after 'the cause of action accrued.'


2
After extensive pretrial discovery, the District Judge who heard this matter on motion for summary judgment found from the record that the cause of action accrued on or before March 1, 1955, and that suit was started April 26, 1960, and amended June 3, 1963; both dates being well beyond the four-year limitation mandated by Sec. 15b.  He granted summary judgment for defendants.


3
We find no facts pled by plaintiff which serve to avoid the policy limitation imposed by Sec. 15b.


4
In all material respects this case is a companion case to Garelick v. Goerlich's, Inc., 323 F.2d 854 (C.A.6, 1963), and, as the District Judge held,1 is controlled by it.


5
Affirmed.



1
 In 238 F.Supp. 728, filed December 13, 1963, in the United States District Court for the Eastern District of Michigan, Southern Division